Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 1 of 8 PageID #: 1275




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X                              C/M
                                                               :
 UNITED STATES OF AMERICA,                                     :   MEMORANDUM
                                                               :   DECISION AND ORDER
                                                               :
                        - against -                            :   17-cr-432 (BMC)
                                                               :   19-cv-6528 (BMC)
                                                               :
 LASHAWN WILLIAMS,                                             :
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Presently before me is defendant's motion for habeas corpus relief under 28 U.S.C. §

2255, in which he seeks to vacate his conviction and sentence based on United States v. Davis,

139 S. Ct. 2319 (2019). Defendant was convicted of a Hobbs Act robbery, 18 U.S.C. § 1951(a),

and for possessing and brandishing a firearm during a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A)(iii). On July 2019, I sentenced him to 147 months’ imprisonment.

        Defendant’s motion raised four arguments: (1) his conviction and sentence under §

924(c), predicated on a substantive Hobbs Act robbery, was “unconstitutionally vague” under

Davis, and thus violated his due process; (2) his trial counsel rendered ineffective assistance

under the Sixth Amendment for failing to contest or object to defendant’s “unconstitutionally

vague” § 924(c) charge at his guilty plea; (3) his trial counsel was ineffective at sentencing for

failing to challenge the “constitutionality” of the underlying “crime of violence” finding in light

of Davis; and (4) his trial counsel was ineffective for failing to file a direct appeal, despite
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 2 of 8 PageID #: 1276



defendant’s specific instruction that one be filed. His claims are without merit and the motion is

therefore denied.

        Defendant's first argument is barred by his plea agreement in which he agreed not to file

a direct appeal or bring a collateral challenge under 28 U.S.C. § 2255 to any sentence below 181

months. “A defendant’s knowing and voluntary waiver of the right to appeal or collaterally

attack his conviction and/or sentence is enforceable.” Sanford v. United States, 841 F.3d 578,

580 (2d Cir. 2016). Collateral relief under 28 U.S.C. § 2255 is available “only for a

constitutional error, a lack of jurisdiction in the sentencing court, or an error of law or fact that

constitutes ‘a fundamental defect which inherently results in a complete miscarriage of justice.’”

United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368 U.S.

424, 428 (1962)). Another exception is “where the waiver was not made knowingly, voluntarily,

and competently.” United States v. Burden, 860 F.3d 45, 51 (2d Cir. 2017).

        Here, defendant signed a plea agreement expressly waiving his right to file a direct

appeal or collaterally attack his sentence should he receive a sentence under 181 months (which

he did). The Magistrate Judge meticulously went through each part of the waiver with defendant

and asked if he understood, and defendant agreed that he did. Further, during the plea

proceeding, defendant confirmed that no one had forced or threatened him to sign the plea

agreement and that no one had offered him any inducements or made any promises to sign the

plea agreement (other than what was set forth on the record or in the agreement itself).

Accordingly, the waiver covers the collateral attack defendant seeks to make here. See United

States v. Lewis, 735 F. App’x 28, 29 (2d Cir. 2018).

        In any event, the Second Circuit has squarely rejected defendant’s contention that Davis

affected his conviction and sentence. See United States v. Walker, 789 F. App'x 241, 245–245


                                                   2
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 3 of 8 PageID #: 1277



(2d Cir. 2019). In Walker, the Second Circuit noted that its prior holding in United States v.

Hill, 890 F.3d 51, 53 (2d Cir. 2018), in which it held “that substantive Hobbs Act robbery is a

crime of violence under the elements clause of § 924(c)(3)(A), is unaffected by Davis … and

remains binding[.]” In other words, although Davis held that a conspiracy to commit a Hobbs

Act robbery does not qualify as a predicate “crime of violence” to support a conviction under §

924(c), its holding did not affect convictions, like defendant’s, predicated on a substantive Hobbs

Act robbery.

       Therefore, even if defendant’s waiver did not bar him from challenging his § 924(c)

sentence, his motion would still fail on its merits.

       Defendant’s second and third arguments need not detain us long. As discussed above,

Davis did not affect substantive Hobbs Acts robbery convictions and sentences, and thus trial

counsel’s decision not to raise such meritless objections at defendant’s guilty plea and sentencing

could not have fallen below the “objective standard of reasonableness” under the “prevailing

professional norms.” See Strickland v. Washington, 466 U.S. 668, 693–94 (1984).

       Defendant’s fourth assertion that his trial counsel failed to file a direct appeal as

instructed requires separate consideration, because even if a defendant waives his right to appeal,

counsel must still file a notice of appeal if the defendant instructs him to do so. See United

States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000). If counsel fails to do so, prejudice is

presumed, and “the defendant will be entitled to a direct appeal without any showing on

collateral review that his appeal will likely have merit.” See Campusano v. United States, 442

F.3d 770, 771–72 (2d Cir. 2006). Where, as here, a defendant alleges that he asked his counsel

to file an appeal, he is usually entitled to a hearing to determine whether he did, in fact, make

such a request. See id. at 776.


                                                  3
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 4 of 8 PageID #: 1278



       The hearing, however, need not be testimonial. Rather, a district court has substantial

discretion to determine how to develop the record and may rely solely on letters, documentary

evidence, and affidavits. See Chang v. United States, 250 F.3d 79, 85–86 (2d Cir. 2001)

(citation omitted). Although a petition may not be summarily denied if there is a factual dispute,

a court may resolve disputed facts on the basis of written submissions if in-person testimony

would add little or nothing to the written submission, including when a defendant “proffer[s] a

generic claim … based solely on [his] own highly self-serving and improbable assertions.” Id.

       A testimonial hearing is not warranted here because trial counsel’s sworn declaration,

together with the overall context, including plea agreement, plea hearing and sentencing hearing,

are sufficient to overcome defendant’s self-serving and unsupported claim. See Padin v. United

States, 521 F. App'x 36, 38 (2d Cir. 2013). In light of defendant’s accusation, I directed his trial

counsel, Mr. Kevin Kearon, to submit a sworn declaration regarding defendant’s alleged request

that an appeal be filed. In his declaration, Kearon categorically denied that any such request was

ever made. Nor did he ever “receive any communication by any means from any person making

such a request.” He acknowledges that he was aware of Davis at the time of defendant’s

sentencing, and that had he believed it was applicable to defendant’s case, he would have raised

the issue. Kearon’s declaration – consistent with the plea agreement, plea hearing, and

sentencing – is eminently credible.

       The same cannot be said of defendant’s affidavit. Defendant claims that on the day of his

sentencing, he was also aware of the Davis case and raised the issue with Kearon. He claims that

he asked Kearon whether the recent Supreme Court decision applied to his case. According to

defendant, Kearon readily admitted that it did, but replied that it “does not matter” because a plea




                                                 4
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 5 of 8 PageID #: 1279



had already been entered. Defendant reiterates that he nevertheless instructed his counsel to file

an appeal “just in case.”

       I do not find this credible for several reasons. Kearon unequivocally denies this

happened. Nor did defendant ever seek to withdraw his guilty plea at any point between the time

Davis was issued and his sentencing proceeding. Also, before this instant motion, defendant has

never suggested to the Court that he intended to file an appeal.

       Defendant’s elaborate narrative requires too many assumptions to accept it over Kearon’s

more plausible explanation that defendant simply did not seek an appeal in accordance with his

plea agreement’s appeal waiver. To credit defendant’s recollection over Kearon’s, I would have

to believe that Kearon came to the erroneous conclusion that Davis applied to defendant’s case;

that on the day of sentencing, Kearon readily and unequivocally conceded to defendant that

Davis did, in fact, apply to defendant’s case but brushed it off because it “does not matter”; that

Kearon received specific direction from defendant to file an appeal on such basis “just in case”;

and that Kearon simply chose to disregard his client’s instruction for the sake of preserving a

plea deal.

       I see no reason why Kearon would disregard his client’s directive right after supposedly

giving him the very reason to abruptly want to file such an appeal. Had Kearon truly sought to

dissuade defendant from withdrawing his guilty plea, the very last thing he should have done was

to give his client any glimmer of hope (and reason to appeal), thereby jeopardizing the plea deal

and likely setting himself up for an allegation of ineffective assistance of counsel.

       Defendant also contends that he was going to raise the issue with the Court at sentencing

and let it be known that he intended to appeal, but that he was reluctant to “make the judge




                                                  5
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 6 of 8 PageID #: 1280



angry, so [defendant] let it go.” But why would he need to raise the issue with the Court if he

had already unambiguously instructed Kearon to file a direct appeal “just in case”?

       In addition, defendant’s statement that he didn’t disclose his intent to appeal at sentencing

in fear of “mak[ing] the judge angry” is not credible. There is no basis set forth for defendant’s

expectation of anger. Every district judge is accustomed to appeals being taken in criminal

cases, unless there is an appeal waiver, and even where there is an appeal taken with an appeal

waiver, it is of no concern to any district judges that I know and certainly of no concern to me.

Defendant's claim that he held back and was not forthcoming at sentencing for fear of “angering”

me and receiving a less lenient sentence is not credible.

       During his guilty plea, defendant and Magistrate Judge Bloom had the following

exchange:

       The Court: By pleading guilty, you will not, except under limited and rare
       circumstances, be able to challenge your judgment of conviction. Do you understand?

       The Defendant: Yes.

       The Court: Again, under the plea agreement, you have limited your right of
       appeal by agreeing not to file any appeal if sentenced to a term of imprisonment
       of 181 months or below. Do you understand?

       The Defendant: Yes.

       The Court: Mr. Williams, do you have any questions you would like to ask me
       about the charge, your rights, or anything else relating to this matter?

       The Defendant: No, ma'am.

       In addition, at sentencing, I reinforced defendant’s understanding of his appeal waiver

and notified defendant that it was up to him to make sure an appeal was filed within 14 days:

       The Court: Mr. Williams, you have waived your right to appeal your conviction
       and the sentence I have just imposed by pleading guilty, but if you think there is
       something fundamentally wrong about either one of those things, you can try to


                                                 6
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 7 of 8 PageID #: 1281



         appeal. If you do want to appeal, you have to get what is known as a Notice of
         Appeal filed in 14 days from the day that I entered judgment. Mr. Kearon will do
         that for you if you ask him. You can get the one-page form and do it yourself or
         you can certify to the clerk of court that you can’t afford a lawyer and the clerk
         will do it for you, but no matter how you delegate it, it remains your
         responsibility and no one else’s to make sure that it gets filed within 14 days if
         you want to try to appeal because if it’s not in those 14 days, then you will not
         have a chance to appeal at all.


(Emphasis added.) Based on the plea and sentencing transcripts, is obvious that defendant was

aware that he would not be permitted to file an appeal should he receive a sentence below 181

months, and at no point between his guilty plea and sentencing did defendant ever suggest to the

Court that his understanding had changed.

         At bottom, defendant’s claim is a “generic” one that can be (and often is) made in any

case in which the defendant fails to file an appeal. Chang, 250 F.3d at 86. That is not enough to

warrant an evidentiary hearing, let alone relief, based on the credible affidavit from Kearon,

which unambiguously states that defendant did not request to file an appeal; that in the plea

agreement, defendant unequivocally waived the right to appeal the sentence he ultimately

received; that the plea and sentencing transcripts make clear that defendant understood his rights;

and that the record refutes defendant’s self-serving claim that he instructed Kearon to file an

appeal, in direct contradiction to the plea agreement’s appeal waiver. Thus, the totality of the

evidence in the record supports a finding that defendant did not request that an appeal be filed.

See Beckford v. United States, No. 13-cv-2208, 2017 WL 4286615, at *4 (E.D.N.Y. Sept. 26,

2017).

         Defendant's motion [147] for habeas corpus relief is therefore denied. As it raises no

substantial constitutional issue, a certificate of appealability shall not issue. See 28 U.S.C. §




                                                  7
Case 1:17-cr-00432-BMC Document 168 Filed 05/18/20 Page 8 of 8 PageID #: 1282



2253(c). Because an appeal from this Order would not be taken in good faith, in forma pauperis

status is denied for purposes of an appeal. See Coppedge v. United States, 369 U.S. 438 (1962).

SO ORDERED.
                                           Digitally signed by
                                           Brian      M. Cogan
                                           ______________________________________
                                                             U.S.D.J.

Dated: Brooklyn, New York
       May 18, 2020




                                               8
